

116 S1216 PCS: Temporary Extension of Fentanyl Scheduling Act of 2021
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 45117th CONGRESS1st SessionS. 1216IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Grassley (for himself, Ms. Hassan, Mr. Cornyn, and Mrs. Shaheen) introduced the following bill; which was read the first timeApril 20, 2021Read the second time and placed on the calendarA BILLTo extend the temporary scheduling order for fentanyl-related substances.1.Short titleThis Act may be cited as the Temporary Extension of Fentanyl Scheduling Act of 2021.2.Extension of temporary order for fentanyl-related substancesSection 2 of the Temporary Reauthorization and Study of the Emergency Scheduling of Fentanyl Analogues Act (Public Law 116–114; 134 Stat. 103) is amended by striking May 6, 2021 and inserting July 6, 2022.April 20, 2021Read the second time and placed on the calendar